                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

CHARLES SAMUEL JOHNSON JR.                                                            PLAINTIFF

v.                                    Civil No. 4:19-cv-04109

GUARD BURNS, Miller County Detention Center
(“MCDC”); CAPTAIN ADAMS, MCDC; and
 K. WATSON, Disciplinary Committee MCDC                                           DEFENDANTS

                                             ORDER

       Plaintiff Charles Samuel Johnson Jr. proceeds in this action pro se and in forma pauperis

pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s Motion to Compel. (ECF

No. 16). Defendants have filed a Response in opposition to the motion. (ECF No. 18).

       In his motion, Plaintiff seeks production of policies and procedures of the Miller County

Detention Center and video of an incident which allegedly occurred on August 9, 2019. Defendants

responded to the motion stating on January 16, 2020, Defendants submitted their Notice of

Defendant’s Disclosures to Plaintiff (ECF No. 14) indicating they produced to Plaintiff the relevant

policies and procedures regarding his Complaint allegations and informed Plaintiff they were not

aware of any available video. (ECF No. 18). In addition, on January 9, 2020, Defendants responded

to Plaintiff’s Request for Production and informed Plaintiff that video of August 9, 2019 did not

exist and, therefore, could not be produced. (ECF No. 18-1, p. 1). Defendants also responded to

Plaintiff’s Interrogatories (ECF No. 18-2) and Second Interrogatories. (ECF No. 18-3). Finally,

Defendants represent Plaintiff did not contact them and attempt to resolve this discovery dispute

prior to filing the instant motion. (ECF No. 18).

       Upon review of the pleadings, the Court finds Defendants have provided the relevant

policies of the Miller County Detention Center to Plaintiff and have informed him that no video



                                                    1
from August 9, 2019 exists. The Court notes Rule 34 provides for production of documents and

things within “the responding party’s possession, custody or control.” Fed. R. Civ. P. 34 (a)(1).

Defendants cannot produce what they do not have in their possession or control.          Further,

Defendants cannot produce what does not exist.

       Accordingly, Plaintiff’s Motion to Compel (ECF No. 16) is DENIED.

       IT IS SO ORDERED this 26th day of February 2020.

                                            /s/   Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE




                                                  2
